DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are pending and have been examined below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/30/20 and 9/14/21 was/were filed before the mailing date of the current Office Action. The submission is in compliance with the provisions of 37 CRF 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 9, 11, 12 and 19 are rejected under 35 USC 102 as being anticipated by US20050131610 ("Sahm").

Claim 1
Sahm discloses a system for automatically performing an earthmoving operation (abstract), comprising: 
a work vehicle having an implement, the implement being articulable by the work vehicle over a stroke length (Fig. 1); 
a user interface (0033 operator interface); and 
a controller communicatively coupled to the user interface (0039 control, 0041), the controller being configured to: 
receive an operator input via the user interface associated with performing an earthmoving operation with the implement of the work vehicle according to one of a plurality of earthmoving styles (0009 An input device allows an operator to select an operating mode from one of a first operating mode and a second operating mode and allows the operator to enter a desired surface configuration for a geographic location); and 
control the operation of the work vehicle to perform the earthmoving operation with the implement based at least in part on the one of the plurality of earthmoving styles (0009 The control further determines the location of the ground engaging tool relative to the desired surface configuration based on the sensed position of the ground engaging tool and the sensed rotational angle of the swing assembly when the second operating mode is selected).

Claim 8
Sahm discloses wherein each of the plurality of earthmoving styles is predetermined and stored within a memory of the controller (0024 As diagrammatically illustrated in FIG. 2, work machine 10 may include a control 40. Control 40 may include a computer, which has all the components required to run an application, such as, for example, a memory 62, a secondary storage device, a processor, such as a central processing unit, and an input device. One skilled in the art will appreciate that this computer can contain additional or different components. Furthermore, although aspects of the present invention are described as being stored in memory, one skilled in the art will appreciate that these aspects can also be stored on or read from other types of computer program products or computer-readable media).

Claim 9
Sahm discloses the controller being further configured to receive an input indicative of at least one parameter of the implement, the controller being further configured to control the operation of the work vehicle based at least in part on the at least one parameter of the implement (0042 Operator interface 60 may also provide the operator with a display illustrating the relative position of ground engaging tool 24 and the desired surface configuration. Based on the input parameters provided by the operator, control 40 may generate and display a profile of the desired surface configuration. Control 40 may also determine the current position of ground engaging tool 24 from position sensing system 43 and display a representation of ground engaging tool 24 relative to the profile of the desired surface configuration).

Claim 11
Sahm discloses wherein the controller is configured to receive the input indicative of the at least one parameter of the implement from the user interface (0042 Operator interface 60 may also provide the operator with a display illustrating the relative position of ground engaging tool 24 and the desired surface configuration. Based on the input parameters provided by the operator, control 40 may generate and display a profile of the desired surface configuration. Control 40 may also determine the current position of ground engaging tool 24 from position sensing system 43 and display a representation of ground engaging tool 24 relative to the profile of the desired surface configuration).

Claim(s) 12 and 19 
Claim(s) 12 and 19 recite(s) subject matter similar to that/those of claim(s) 1 and 9, respectively, and is/are rejected under the same grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 13-15 are rejected under 35 USC 103 as being unpatentable over Sahm in view of US20200208373 ("Nakamura").

Claim 2
Sahm fails to explicitly disclose wherein the one of the plurality of earthmoving styles comprises an implement-fill style associated with emptying the implement each time the implement reaches a predetermined fill amount. However, Sahm does emphasize that various earthmoving styles are possible (0278, 0279). Furthermore, Nakamura teaches a system for automatically performing an earthmoving operation (abstract), including wherein the one of the plurality of earthmoving styles comprises an implement-fill style associated with emptying the implement each time the implement reaches a predetermined fill amount (0075, 0077 Letting θsp (large), θsp (medium), and θsp (small) be respective maximum values of the absolute angle of the bucket 15 with respect to the horizontal plane in the load overflow reference values (ellipses) corresponding to the above-described three kinds of load ranges (large, medium, and small), similarly letting ωsp (large), ωsp (medium), and ωsp (small) be respective maximum values of the swing angular velocity of the upper swing structure 11, letting θbk be the bucket angle, and letting ωsw be the magnitude of the swing angular velocity, regions within the ellipses as ranges in which no load overflow occurs can be expressed by the following Equation, Fig. 8).
	Sahm and Nakamura both disclose systems of automatically performing an earthmoving operation. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Sahm to include the teaching of Nakamura since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Sahm and Nakamura would have made obvious and resulted in the subject matter of the claimed invention, specifically wherein the one of the plurality of earthmoving styles comprises an implement-fill style associated with emptying the implement each time the implement reaches a predetermined fill amount. Examiner notes that this feature relates to constructive features coming within the customary practice followed by persons skilled in the art, especially as no technical difficulty occurs for carrying out these features and that the advantages thus achieved can readily be contemplated in advance.

Claim 3
Sahm fails to disclose wherein the implement-fill style comprises a layer-centric implement-fill style during which the controller is configured to control the operation of the implement to remove a first layer of worksite materials extending to a depth along the stroke length before removing a second layer of worksite materials positioned below the first layer of worksite materials, with the implement reaching the predetermined fill amount at least once before removing the first layer of the worksite materials along the stroke length. However, Sahm does emphasize that various earthmoving styles are possible (0278, 0279). Furthermore, Nakamura teaches a system for automatically performing an earthmoving operation (abstract), including wherein the implement-fill style comprises a layer-centric implement-fill style during which the controller is configured to control the operation of the implement to remove a first layer of worksite materials extending to a depth along the stroke length before removing a second layer of worksite materials positioned below the first layer of worksite materials, with the implement reaching the predetermined fill amount at least once before removing the first layer of the worksite materials along the stroke length (0075, 0077 Letting θsp (large), θsp (medium), and θsp (small) be respective maximum values of the absolute angle of the bucket 15 with respect to the horizontal plane in the load overflow reference values (ellipses) corresponding to the above-described three kinds of load ranges (large, medium, and small), similarly letting ωsp (large), ωsp (medium), and ωsp (small) be respective maximum values of the swing angular velocity of the upper swing structure 11, letting θbk be the bucket angle, and letting ωsw be the magnitude of the swing angular velocity, regions within the ellipses as ranges in which no load overflow occurs can be expressed by the following Equation, Fig. 8).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 4
Sahm fails to disclose wherein the implement-fill style comprises a depth-centric implement-fill style during which the controller is configured to control the operation of the implement to remove worksite materials down to a target depth along a given section of the stroke length before removing worksite materials along another section of the stroke length, with the implement reaching the predetermined fill amount at least once before removing the worksite materials down to the target depth. However, Sahm does emphasize that various earthmoving styles are possible (0278, 0279). Furthermore, Nakamura teaches a system for automatically performing an earthmoving operation (abstract), including wherein the implement-fill style comprises a depth-centric implement-fill style during which the controller is configured to control the operation of the implement to remove worksite materials down to a target depth along a given section of the stroke length before removing worksite materials along another section of the stroke length, with the implement reaching the predetermined fill amount at least once before removing the worksite materials down to the target depth (0075, 0077 Letting θsp (large), θsp (medium), and θsp (small) be respective maximum values of the absolute angle of the bucket 15 with respect to the horizontal plane in the load overflow reference values (ellipses) corresponding to the above-described three kinds of load ranges (large, medium, and small), similarly letting ωsp (large), ωsp (medium), and ωsp (small) be respective maximum values of the swing angular velocity of the upper swing structure 11, letting θbk be the bucket angle, and letting ωsw be the magnitude of the swing angular velocity, regions within the ellipses as ranges in which no load overflow occurs can be expressed by the following Equation, Fig. 8).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim(s) 13, 14 and 15 
Claim(s) 13, 14 and 15 recite(s) subject matter similar to that/those of claim(s) 2, 3 and 4, respectively, and is/are rejected under the same grounds.

Claims 5-7, 10, 16-18 and 20 are rejected under 35 USC 103 as being unpatentable over Sahm in view of US20220049473 ("Takaoka").

Claim 5
Sahm fails to disclose wherein the one of the plurality of earthmoving styles comprises an earth-breaking style associated with moving the implement across a predetermined portion of the stroke length prior to emptying the implement. However, Sahm does emphasize that various earthmoving styles are possible (0278, 0279). Furthermore, Takaoka teaches wherein the one of the plurality of earthmoving styles comprises an earth-breaking style associated with moving the implement across a predetermined portion of the stroke length prior to emptying the implement (0102 work range data includes dig-starting edge position data which indicates the starting edge position of the dig, and dig-terminating edge position data which indicates the terminating edge of the dig. The work range data further includes soil-pile terminating edge position data which indicates the terminating edge position of soil-pile. The soil-pile is work for discharging the soil, which is held by the blade 18 after the digging is finished, onto the actual topography 50., Fig. 5).
	Sahm and Takaoka both disclose systems of automatically performing an earthmoving operation. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Sahm to include the teaching of Takaoka since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Sahm and Takaoka would have made obvious and resulted in the subject matter of the claimed invention, specifically wherein the one of the plurality of earthmoving styles comprises an earth-breaking style associated with moving the implement across a predetermined portion of the stroke length prior to emptying the implement.

Claim 6
Sahm fails to disclose wherein the earth-breaking style comprises a spill-over earth-breaking style during which the controller is configured to control the operation of the implement to loosen worksite materials down to a depth along a full pass across the predetermined portion of the stroke length, the depth being selected such that the implement reaches a predetermined fill amount before the implement reaches the end of the predetermined portion of the stroke length. However, Sahm does emphasize that various earthmoving styles are possible (0278, 0279). Furthermore, Takaoka teaches wherein the earth-breaking style comprises a spill-over earth-breaking style during which the controller is configured to control the operation of the implement to loosen worksite materials down to a depth along a full pass across the predetermined portion of the stroke length, the depth being selected such that the implement reaches a predetermined fill amount before the implement reaches the end of the predetermined portion of the stroke length (Fig. 3, 0102 work range data includes dig-starting edge position data which indicates the starting edge position of the dig, and dig-terminating edge position data which indicates the terminating edge of the dig. The work range data further includes soil-pile terminating edge position data which indicates the terminating edge position of soil-pile. The soil-pile is work for discharging the soil, which is held by the blade 18 after the digging is finished, onto the actual topography 50., Fig. 5).
	See prior art rejection of claim 5 for obviousness and reasons to combine.

Claim 7
Sahm fails to disclose wherein the earth-breaking style comprises a layer-centric earth-breaking style during which the controller is configured to control the operation of the implement to loosen worksite materials down to a depth along a full pass across the predetermined portion of the stroke length, the depth being selected such that the implement reaches a predetermined fill amount when the bucket reaches the end of the predetermined portion of the stroke length. However, Sahm does emphasize that various earthmoving styles are possible (0278, 0279). Furthermore, Takaoka teaches wherein the earth-breaking style comprises a layer-centric earth-breaking style during which the controller is configured to control the operation of the implement to loosen worksite materials down to a depth along a full pass across the predetermined portion of the stroke length, the depth being selected such that the implement reaches a predetermined fill amount when the bucket reaches the end of the predetermined portion of the stroke length (Fig. 3, 0102 work range data includes dig-starting edge position data which indicates the starting edge position of the dig, and dig-terminating edge position data which indicates the terminating edge of the dig. The work range data further includes soil-pile terminating edge position data which indicates the terminating edge position of soil-pile. The soil-pile is work for discharging the soil, which is held by the blade 18 after the digging is finished, onto the actual topography 50., Fig. 5).
	See prior art rejection of claim 5 for obviousness and reasons to combine.

Claim 10
Sahm fails to disclose at least one vision-based sensor communicatively coupled to the controller, wherein the controller is configured to receive the input indicative of the at least one parameter of the implement from the at least one vision-based sensor. However, Sahm does emphasize that various earthmoving styles are possible (0278, 0279). Furthermore, Takaoka teaches at least one vision-based sensor communicatively coupled to the controller, wherein the controller is configured to receive the input indicative of the at least one parameter of the implement from the at least one vision-based sensor (0111 second target topography 72a may be set to be located higher than the actual topography 50 by a predetermined distance. In addition, the second target topography 72a may be set to be located lower than the actual topography 50 in the case of removing the soil by dropping the soil down a precipice. In addition, the second target topography 72a may be set to be inclined by a predetermined angle with respect to the actual topography 50 or to the horizontal direction., 0123 survey data measured by a surveying device outside of the work machine 1 may be used as the most recent actual topography data. For example, aerial laser surveying may be used as the external surveying device. In addition, the most recent actual topography data may be generated from image data of the actual topography 50 which is captured by a camera. For example, the most recent actual topography data may be generated from aerial survey data of an unmanned aerial vehicle (UAV).).
	See prior art rejection of claim 5 for obviousness and reasons to combine.

Claim(s) 16, 17, 18, 20 
Claim(s) 16, 17, 18, 20 recite(s) subject matter similar to that/those of claim(s) 5, 6, 7, 10, respectively, and is/are rejected under the same grounds.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663